Exhibit 10.1

 

“Confidential Treatment Requested.  Confidential portions of this document have
been omitted and have been separately filed with the Commission.  Confidential
treatment has been requested with respect to the omitted portions.”

 

 

 

Committed Account Receivable Purchase Agreement

 

 

Dated April 1, 2005

 

 

Sanmina-SCI UK Ltd

(Supplier)

 

Citibank International Plc

(Bank)

 

--------------------------------------------------------------------------------


 

Contents

 

1

Definitions and Interpretation

2

 

 

 

2

The Facility

4

 

 

 

3

Conditions Precedent

4

 

 

 

4

Purchase and Sale of Account Receivable

4

 

 

 

5

Representations and Warranties

5

 

 

 

6

Undertakings

5

 

 

 

7

Buy back of Account Receivable

7

 

 

 

8

Indemnities

8

 

 

 

9

Termination Events

8

 

 

 

10

General

9

 

 

 

11

Termination

10

 

 

 

12

Commitment Fee

10

 

 

 

13

Notices

10

 

 

 

14

Assignments

11

 

 

 

15

Governing Law

11

 

 

 

 

 

 

Schedule 1 – Supplier Pricing Schedule

13

 

 

 

Schedule 2 – Purchase Pack

15

 

 

 

Schedule 3 – Condition Precedent Documents

17

 

1

--------------------------------------------------------------------------------


 

Committed Account Receivable Purchase Agreement made on April 1, 2005

 

Between

 

(1)                                 Sanmina-SCI UK Ltd (the Supplier) of 9th
Floor, Northwest Wing, Bush House, Aldwych, London, WC2B 4EZ with registered
number 04370464; and

 

(2)                                 Citibank International Plc (the Bank) acting
through its office at Citigroup Centre, Canada Square, Canary Wharf, London E14
5LB.

 

Whereas

 

A                                     From time to time the Supplier enters into
commercial trade transactions with IBM Singapore Pte Ltd of 9 Changi Business
Park Central 1, The IBM Place, Singapore 486048  (the Buyer) for the sale of
goods and/or services, resulting in Account Receivables (as hereinafter defined)
owed by the Buyer to the Supplier; and

 

B                                       The Supplier wishes to assign to the
Bank from time to time, and the Bank shall have assigned to it, such Account
Receivables subject to the terms and conditions set forth in this Agreement.

 

Now, therefore, the Supplier and the Bank agree as follows:

 

It is agreed:

 


1                                        DEFINITIONS AND INTERPRETATION

 

Account Receivable means any indebtedness of the Buyer to the Supplier,
evidenced by an invoice, which indebtedness shall include the right to receive
payment of interest or finance charges or other liabilities of the Buyer under
the relevant contract to which such invoice relates.

 

Alternative Sanmina Agreement means the committed account receivable purchase
agreement entered into between the Bank and Sanmina-SCI Magyarorszag
Elektronikai Gyarto Kft and dated on or about the date of this Agreement;

 

Bankruptcy Event means, in relation to the Buyer, that any of the following has
occurred:

 

(A)                                 ANY FORMAL CORPORATE ACTION, LEGAL
PROCEEDINGS OR OTHER PROCEDURE IS TAKEN IN RELATION TO (I) THE SUSPENSION OF
PAYMENTS, A MORATORIUM OF ANY INDEBTEDNESS, WINDING-UP, DISSOLUTION,
ADMINISTRATION OR REORGANISATION (BY WAY OF VOLUNTARY ARRANGEMENT, SCHEME OF
ARRANGEMENT OR OTHERWISE) OF THE BUYER OTHER THAN A SOLVENT LIQUIDATION OR
REORGANISATION OF THE BUYER; (II) A COMPOSITION, ASSIGNMENT OR ARRANGEMENT WITH
THE CREDITORS OF THE BUYER AS A WHOLE; (III) THE APPOINTMENT OF A LIQUIDATOR
(OTHER THAN IN RESPECT OF A SOLVENT LIQUIDATION OF THE BUYER), RECEIVER,
ADMINISTRATOR, ADMINISTRATIVE RECEIVER, COMPULSORY MANAGER OR OTHER SIMILAR
OFFICER IN RESPECT OF THE BUYER OR ANY OF ITS ASSETS; OR

 

(B)                                ANY PROCEDURE ANALOGOUS TO ANY OF THE
FOREGOING IS TAKEN IN ANY JURISDICTION.

 

Business Day means a day on which banks are open for business in London and the
principal financial centre of each relevant currency.

 

Charge Over Account means the charge over Collection Account granted by the
Supplier in favour of the Bank and dated on or about the date of this Agreement;

 

2

--------------------------------------------------------------------------------


 

Collection Account means the interest bearing (at the overnight rates) account
of the Supplier held at Citibank NA with account number [***] and which has been
charged by way of first fixed charge in favour of the Bank;

 

Commercial Contract means the contract or contracts entered into between the
Supplier and the Buyer in respect of commercial trade transactions, the Account
Receivables of which have been or will be purchased by the Bank pursuant to this
Agreement;

 

Commitment Fee means the commitment fee payable in accordance with clause 12;

 

Cut Off Date means in respect of any Account Receivable purchased by the Bank
which has not been paid in full on the Maturity Date for such Account Receivable
the earlier of:

 

(a)                                 the date falling 28 days after such Maturity
Date (or if such a day is not a Business Day the next following Business Day); 
or

 

(b)                                the date falling on which the Buyer makes a
payment in full of such Account Receivable.

 

Default means

 

(a)                                  a Termination Event; or

 

(b)                                 any event or circumstance which would (with
the expiry of a grace period, the giving of notice, the satisfaction of any
condition, the making of any determination or any combination of any of them)
become a Termination Event;

 

Discount Rate means the rate used by the Bank from time to time to calculate the
Purchase Price of any Account Receivable.

 

Material Adverse Change means any event or circumstance which (when taken alone
or together with any previous event or circumstance) has, or (in the opinion of
the Bank formed in good faith) could reasonably be expected to have, a material
adverse change on all or any of:

 

(a)                                  the assets, business or financial condition
of the Supplier or the Buyer;

 

(b)                                 the ability of the Supplier and the Buyer to
perform their obligations under this Agreement and the Commercial Contract;

 

(c)                                  the validity or enforceability of this
Agreement, the Commercial Contract or the Purchase Pack or the rights of the
Bank under any of them.

 

Maturity Date means, in respect of an Account Receivable, the date on which such
Account Receivable becomes due and payable by the Buyer as specified in the
Purchase Pack

 

Pricing Schedule shall have the meaning set out in Clause 4.2.

 

Purchase Date means in relation to any Account Receivable the date when the Bank
is due to pay the Purchase Price in respect of that Account Receivable.

 

Proposed Purchase Date means in relation to any Account Receivable the date
specified as “Purchase Date” in any Purchase Pack in relation to such Account
Receivable.

 

Purchase Pack means, in relation to each Account Receivable, a document in the
form set out in Schedule 2, duly executed by the parties thereto.

 

3

--------------------------------------------------------------------------------


 

Purchase Price means in relation to any Account Receivable to be purchased by
the Bank at any time, the purchase price thereof as calculated in accordance
with the Pricing Schedule in force at the time of the purchase of such Account
Receivable by the Bank.

 

Saleable Account Receivable means an Account Receivable the subject of a
Purchase Pack whose Maturity Date falls at least [***] after the Proposed
Purchase Date in respect of such Account Receivable.

 

Termination Date means the date falling 12 months from the date of this
Agreement.

 

Termination Event means any event or circumstance described in Clause 9
(Termination Events);

 

Total Amount means [***] minus an amount equal to the Purchase Amount of all
Account Receivables purchased by the Bank pursuant to the Alternative Sanmina
Agreement (as each such term is defined in the Alternative Sanmina Agreement).

 

Unused Purchasing Amount means the Total Amount minus an amount equal to the
Purchase Amount of all Account Receivables purchased by the Bank but not yet
paid by the Buyer.

 


2                                        THE FACILITY

 


SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE SUPPLIER MAY FROM
TIME TO TIME OFFER TO ASSIGN AND SELL ACCOUNT RECEIVABLES TO THE BANK BY
SUBMITTING A PURCHASE PACK TO THE BANK AND THE BANK SHALL ACQUIRE SUCH ACCOUNT
RECEIVABLES.

 


3                                        CONDITIONS PRECEDENT

 

3.1      Initial conditions precedent

 

The Supplier may not deliver a Purchase Pack to the Bank unless the Bank has
received all of the documents and other evidence listed in Schedule 3
(Conditions Precedent) in form and substance satisfactory to the Bank.  The Bank
shall notify the Supplier promptly upon being so satisfied.

 

3.2      Further conditions precedent

 

The Bank will only be obliged to comply with Clause 4 (Purchase and sale of
Account Receivable) if on the date of the submission of the Purchase Pack and on
the Proposed Purchase Date for the relevant Account Receivables:

 

(A)                                 NO DEFAULT IS CONTINUING OR WOULD RESULT
FROM THE PROPOSED PURCHASE OF THE ACCOUNT RECEIVABLES;

 

(B)                                THE REPRESENTATIONS TO BE MADE BY THE
SUPPLIER AND REPEATED UNDER CLAUSE 5 (REPRESENTATIONS AND WARRANTIES) ARE TRUE
IN ALL MATERIAL RESPECTS; AND

 

(C)                                 EACH OF THE ACCOUNT RECEIVABLES THE SUBJECT
OF THE RELEVANT PURCHASE PACK IS A SALEABLE ACCOUNT RECEIVABLE.

 


4                                        PURCHASE AND SALE OF ACCOUNT RECEIVABLE

 


4.1      THE BANK SHALL (SUBJECT TO THE TERMS OF THE PRICING SCHEDULE FROM TIME
TO TIME IN FORCE) PURCHASE AND THE SUPPLIER SHALL, AS LEGAL AND BENEFICIAL
OWNER, SELL SUCH ACCOUNT RECEIVABLE AND THE BANK SHALL PAY THE PURCHASE PRICE IN
RESPECT OF SUCH ACCOUNT RECEIVABLE TO THE SUPPLIER INTO THE FOLLOWING ACCOUNT:-
[***] OR TO SUCH OTHER ACCOUNT OR ACCOUNTS WITH ANY SUCH BANK OR BANKS AS THE
SUPPLIER MAY NOTIFY THE BANK IN WRITING FROM TIME TO TIME, ON THE DATE SPECIFIED
IN THE PURCHASE PACK AS THE PROPOSED PURCHASE DATE FOR SUCH ACCOUNT RECEIVABLE.

 

4

--------------------------------------------------------------------------------


 


4.2      THE BANK WILL PROVIDE TO THE SUPPLIER A PRICING SCHEDULE FROM TIME TO
TIME THAT SETS OUT THE METHOD USED TO CALCULATE PURCHASE PRICES AND OTHER FEES
AND CHARGES (THE PRICING SCHEDULE).  THE BANK’S AGREEMENT TO PURCHASE ACCOUNT
RECEIVABLE HEREUNDER SHALL BE SUBJECT TO THE TERMS OF THE PRICING SCHEDULE. 
EACH PRICING SCHEDULE SHALL BE VALID FOR 12 MONTHS FROM THE EFFECTIVE DATE
SPECIFIED THEREIN.  THE INITIAL PRICING SCHEDULE IS SET FORTH AS SCHEDULE 1
HERETO; PROVIDED THAT, IN THE EVENT THAT THERE IS AN ADVERSE OR BENEFICIAL
CHANGE TO THE CREDIT RATING OF INTERNATIONAL BUSINESS MACHINES CORPORATION, THE
ULTIMATE PARENT OF THE BUYER, AS DETERMINED BY EITHER STANDARD & POORS OR
MOODY’S, THE BANK MAY AT ANY TIME, UPON 30 DAYS WRITTEN NOTICE TO THE SUPPLIER,
AMEND THE TERMS OF THE PRICING SCHEDULE, PROVIDED THAT ANY SUCH CHANGE SHALL NOT
AFFECT THE PURCHASE PRICE APPLICABLE TO PURCHASES OF ACCOUNT RECEIVABLE WHOSE
PROPOSED PURCHASE DATE FALLS WITHIN SUCH NOTICE PERIOD AND FURTHER PROVIDED THAT
IN THE EVENT OF ANY SUCH CHANGE TO THE PRICING SCHEDULE THE SUPPLIER MAY AT ANY
TIME, UPON 30 DAYS WRITTEN NOTICE TO THE BANK, TERMINATE THIS AGREEMENT.

 


5                                        REPRESENTATIONS AND WARRANTIES

 

The Supplier hereby makes the following representations and warranties as of the
date hereof, as of each day a Purchase Pack is delivered hereunder and as of
each proposed date for the purchase of an Account Receivable by the Bank as if
made on each such date with reference to the facts and circumstances then
existing (it being understood that representations and warranties with respect
to Account Receivable are made only with respect to the Account Receivable that
are the subject of the applicable Purchase Pack):

 

(A)                                 IT IS DULY ORGANISED AND VALIDLY EXISTING
UNDER THE LAWS OF ENGLAND AND WALES AND POSSESSES THE CAPACITY TO SUE OR TO BE
SUED IN ITS OWN NAME AND THE POWER TO OWN ITS PROPERTY AND ASSETS AND CARRY ON
ITS BUSINESS AS IT IS NOW BEING CONDUCTED AND IT HAS TAKEN ALL NECESSARY STEPS
TO AUTHORISE THE EXECUTION OF THIS AGREEMENT AND EACH PURCHASE PACK AND THE
TRANSACTIONS CONTEMPLATED THEREBY;

 

(B)                                THE CONTRACT RELATING TO EACH ACCOUNT
RECEIVABLE ASSIGNED TO THE BANK IS IN FULL FORCE AND EFFECT AND LEGAL, VALID AND
BINDING ON THE BUYER AND THE SUPPLIER IS NOT IN BREACH THEREOF OR IN DEFAULT
THEREUNDER THAT WOULD RESULT IN THE BUYER BEING ENTITLED TO EXERCISE ANY SET OFF
RIGHTS OR COUNTERCLAIM OR TO WITHHOLD, EXTEND OR DELAY PAYMENT OF ANY SUCH
ACCOUNT RECEIVABLE;

 

(C)                                 THIS AGREEMENT AND EACH PURCHASE PACK
CONSTITUTE OR WILL, WHEN EXECUTED, CONSTITUTE ITS LEGAL, VALID AND BINDING
OBLIGATIONS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND EACH PURCHASE PACK WHEN
DULY EXECUTED IS EFFECTIVE TO ASSIGN THE ACCOUNT RECEIVABLES REFERRED TO THEREIN
TO THE BANK;

 

(D)                                EACH ACCOUNT RECEIVABLE ASSIGNED TO THE BANK
IS FREELY ASSIGNABLE AND CONSTITUTES AMOUNTS DUE AND PAYABLE BY THE BUYER ON THE
RELEVANT MATURITY DATE AND EACH ACCOUNT RECEIVABLE ASSIGNED TO THE BANK PURSUANT
TO A PURCHASE PACK CONSTITUTES AN UNCONDITIONAL, LEGAL, VALID AND BINDING
OBLIGATION OF THE BUYER AND HAS NOT, TO ANY EXTENT, BEEN PREPAID;

 

(E)                                 IMMEDIATELY PRIOR TO THE EXECUTION OF EACH
PURCHASE PACK BY THE SUPPLIER, THE SUPPLIER WAS THE LEGAL AND BENEFICIAL OWNER
OF EACH ACCOUNT RECEIVABLE ASSIGNED IN SUCH PURCHASE PACK AND IT HAS NOT
ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, OR CREATED ANY ENCUMBRANCE OR
SECURITY INTEREST OVER ANY SUCH ACCOUNT RECEIVABLE, OTHER THAN TO THE BANK; AND

 

(F)                                   IT IS NOT AWARE OF ANY REASON WHY THE BANK
SHOULD NOT RECEIVE, THE AMOUNT DUE IN RESPECT OF ANY ACCOUNT RECEIVABLE ASSIGNED
TO THE BANK IN EACH PURCHASE PACK.

 


6                                        UNDERTAKINGS

 


6.1      THE SUPPLIER HEREBY AGREES AND UNDERTAKES:

 

(A)                                 NOT TO CREATE OR PERMIT TO SUBSIST ANY
ENCUMBRANCE OVER ANY OF THE SUPPLIER’S RIGHTS, TITLE AND INTEREST IN AND TO ANY
ACCOUNT RECEIVABLE THE SUBJECT OF A PURCHASE PACK AND NOT TO ASSIGN, TRANSFER OR
OTHERWISE DEAL WITH ANY OF ITS RIGHTS IN RESPECT OF ANY ACCOUNT RECEIVABLE

 

5

--------------------------------------------------------------------------------


 

THE SUBJECT OF A PURCHASE PACK;

 

(B)                                IN RELATION TO THE COMMERCIAL CONTRACT:

 

(I)            TO USE REASONABLE AND USUAL CARE, SKILL AND FORETHOUGHT IN THE
PERFORMANCE OF ITS OBLIGATIONS UNDER THE COMMERCIAL CONTRACT;

 

(II)           TO TAKE ALL PRACTICAL MEASURES TO PREVENT OR MINIMISE LOSS
ARISING IN CONNECTION WITH THE COMMERCIAL CONTRACT;

 

(III)          TO PROMPTLY NOTIFY THE BANK UPON BECOMING AWARE OF ANY MATERIAL
BREACH OF ANY COMMERCIAL CONTRACT OR OF ANY EVENT MATERIALLY AFFECTING THE
PERFORMANCE OF THE COMMERCIAL CONTRACT;

 

(C)                                 FORTHWITH TO PAY ANY AMOUNT RECEIVED BY IT
IN RESPECT OF AN ACCOUNT RECEIVABLE TO THE BANK AND PENDING SUCH PAYMENT HOLD
THAT AMOUNT ON TRUST FOR THE BANK;

 

(D)                                TO ASSIST THE BANK IN EVERY WAY TO RECOVER
EACH ACCOUNT RECEIVABLE ASSIGNED TO THE BANK AND/OR TO ASSIST THE BANK TO
PERFECT THE ASSIGNMENT TO THE BANK OF ANY ACCOUNT RECEIVABLE IN RESPECT OF WHICH
THE BANK HAS MADE PAYMENT TO THE SUPPLIER;

 

(E)                                 (I) TO MAINTAIN AND IMPLEMENT ADMINISTRATIVE
AND OPERATING PROCEDURES AND TO KEEP AND MAINTAIN ALL DOCUMENTS, BOOKS, RECORDS
AND OTHER INFORMATION REASONABLY NECESSARY OR ADVISABLE FOR THE COLLECTION OF
ALL ACCOUNT RECEIVABLE PURCHASED BY THE BANK OR IN ORDER TO COMPLY IN ALL
MATERIAL RESPECTS WITH APPLICABLE LAWS AND REGULATIONS; (II) TO RETAIN ALL SUCH
RECORDS AND INFORMATION RELATING THERETO SO LONG AS ANY ACCOUNT RECEIVABLE
PURCHASED BY THE BANK REMAINS OUTSTANDING; AND (III) TO HAND COPIES OF SUCH
RECORDS AND DOCUMENTATION TO THE BANK PROMPTLY ON REQUEST; AND

 

(F)                                   NOT TO AMEND (OTHER THAN BY WAY OF
EXTENSION ON SUBSTANTIALLY THE SAME TERMS), CANCEL OR TERMINATE ANY CONTRACT TO
WHICH ANY ACCOUNT RECEIVABLE ASSIGNED TO THE BANK RELATES AND NOT TO, OR PURPORT
TO, TERMINATE, REVOKE OR VARY ANY TERM OR CONDITION OF OR EXTEND THE MATURITY
DATE OF ANY ACCOUNT RECEIVABLE ASSIGNED TO THE BANK AND TO REFRAIN FROM ANY
ACTION WHICH MIGHT IN ANY WAY PREJUDICE OR LIMIT THE BANK’S RIGHTS UNDER OR IN
RESPECT OF ANY ACCOUNT RECEIVABLE ASSIGNED TO THE BANK;

 

(G)                                TO ACT AS AGENT FOR THE BANK IN THE
COLLECTION OF THE SUMS OWING UNDER THE ACCOUNT RECEIVABLE AND TO PROCURE THAT
PAYMENTS FROM THE BUYER IN RESPECT OF ACCOUNT RECEIVABLE ARE MADE INTO THE
COLLECTION ACCOUNT.

 


6.2      THE SUPPLIER HEREBY IRREVOCABLY AUTHORIZES THE BANK, IN ITS SOLE
DISCRETION, TO FILE ANY DOCUMENT OR FINANCING STATEMENTS, AND ANY AMENDMENTS
THERETO, IN RELATION TO ALL OR ANY ACCOUNT RECEIVABLE PURCHASED BY THE BANK,
WITHOUT THE SIGNATURE OF SUPPLIER, TO THE EXTENT PERMITTED BY APPLICABLE LAW. 
IF NOT SO PERMITTED BY APPLICABLE LAW, OR IN SUCH OTHER CIRCUMSTANCES AS THE
BANK MAY REASONABLY REQUEST, THE SUPPLIER WILL EXECUTE AND FILE ANY SUCH
DOCUMENT, FINANCING STATEMENTS, OR AMENDMENTS THERETO, AND SUCH OTHER
INSTRUMENTS OR NOTICES, AS MAY BE NECESSARY OR APPROPRIATE TO PERFECT AND
MAINTAIN THE PERFECTION OF THE BANK’S OWNERSHIP INTEREST IN SUCH ACCOUNT
RECEIVABLE.

 


6.3      THE SUPPLIER AND THE BANK HEREBY ACKNOWLEDGE AND AGREE THAT:

 

(a)          irrespective of the assignment of each Account Receivable to the
Bank, the Supplier remains liable to perform all obligations under the
Commercial Contract and the Bank has assumed no liability to do so;

 

(b)         the Bank is and shall be irrevocably and unconditionally authorised
to operate the Collection Account as it sees fit and in accordance with the
terms of the Charge Over Account, subject to the terms of Clause 6.3(c);

 

(c)          no withdrawal may be made by the Supplier from the Collection
Account.  If the Supplier provides the Bank with an analysis of a remittance
advice from the Buyer (as may be supported by an allocation prepared by the
Supplier showing the breakdown in such remittance advice between sums in
relation to Account Receivables and sums in

 

6

--------------------------------------------------------------------------------


 

relation to other debts owed by the Buyer to the Supplier),  the Bank shall,
upon reviewing and being satisfied with such analysis of the remittance advice
and allocation, withdraw from the Collection Account for its own benefit such
sums paid by the Buyer by way of discharge of the Account Receivables and
undertakes to immediately thereafter and on the same day release to an account
designated by the Supplier from time to time all monies from the Collection
Account, which do not relate to the Account Receivables, as evidenced by such
agreed analysis of the remittance advice and allocation; and

 

(d)         interest accruing on credit balances in the Collection Account shall
be for the benefit of the Supplier.

 


7                                        BUY BACK OF ACCOUNT RECEIVABLE

 


7.1                              FAILURE TO PAY

 

7.1.1     Notwithstanding the terms of Clause 4 of this Agreement (Purchase and
Sale of Account Receivable) the Supplier and the Bank agree that, in the event
that the Buyer fails to pay any Account Receivable by the Cut Off Date for such
Account Receivable, provided that no Bankruptcy Event has occurred and is
continuing, the Bank shall be entitled to require the Supplier to purchase such
Account Receivable from the Bank.  The provisions of Clause 7.2 shall apply
during the period from the Maturity Date to the Cut Off Date for each such
Account Receivable.

 


7.2                              TREATMENT OF OVERDUE ACCOUNT RECEIVABLE

 

Provided that no Bankruptcy Event has occurred and is continuing:

 

7.2.1     If the Buyer, for any reason whatsoever fails to pay on the Maturity
Date for any Account Receivable purchased by the Bank, in whole or in part, the
amount of such Account Receivable, the Supplier shall pay charges (Discount Rate
Charge) at the Discount Rate applicable pursuant to the most recent Pricing
Schedule on the unpaid amount of any such Account Receivable (as notified by the
Bank to the Supplier), subject as provided in this Clause. Such Discount Rate
Charges shall:

 

(I)            ACCRUE FROM DAY TO DAY DURING THE PERIOD FROM (AND INCLUDING)
SUCH MATURITY DATE TO (BUT EXCLUDING) THE CUT OFF DATE IN RESPECT OF SUCH UNPAID
ACCOUNT RECEIVABLE; AND

 

(II)           BE CALCULATED AS IF THE UNPAID AMOUNT OF SUCH ACCOUNT RECEIVABLE
WAS REPAID ON THE EARLIER OF (I) THE DATE OF ACTUAL PAYMENT AND (II) THE
RELEVANT CUT OFF DATE.

 

Discount Rate Charge in relation to any unpaid Account Receivable shall only
accrue up to the Cut Off Date for such Account Receivable and it shall only be
payable by the Supplier on such Cut Off Date.

 

7.2.2     at any time on or after the Cut Off Date and to the extent that any
Account Receivable remains unpaid, the Bank may sell, as legal and beneficial
owner, to the Supplier and the Supplier shall purchase such Account Receivable
and the Bank shall (at the cost and expense of the Supplier) execute such
documents as may be necessary to re-assign any rights the Bank may have in
relation to such Account Receivable to the Supplier and the Supplier shall pay
to the Bank in respect of such Account Receivable an amount equal to and in the
same currency as the unpaid amount of such Account Receivable together with the
Discount Rate Charge calculated in accordance with Clause 7.2.1. Such Cut Off
Date shall be notified by the Bank to the Supplier, but failure to notify shall
not affect the payment obligations of the Supplier hereunder.

 


7.3                              DEFAULT INTEREST

 


7.3.1     IN THE EVENT THAT ANY AMOUNT PAYABLE BY THE SUPPLIER PURSUANT TO
CLAUSE 7.2 OR THIS CLAUSE 7.3 REMAINS UNPAID ON THE DATE ON WHICH IT BECOMES DUE
AND PAYABLE THE BANK SHALL CHARGE AND THE SUPPLIER SHALL PAY INTEREST FROM TIME
TO TIME ON ANY SUCH UNPAID AMOUNT DUE FROM THE SUPPLIER TO THE BANK DURING THE
PERIOD FROM (AND INCLUDING) THE DUE DATE THEREOF TO ( BUT EXCLUDING) THE DATE
PAYMENT IS RECEIVED BY THE BANK IN FULL, AT A RATE EQUAL TO THE AGGREGATE OF
(I) THE DISCOUNT RATE

 

7

--------------------------------------------------------------------------------


 


APPLICABLE PURSUANT TO THE MOST RECENT PRICING SCHEDULE (CALCULATED BY REFERENCE
TO SUCH CALCULATION PERIODS ENDING ON OR BEFORE THE DATE PAYMENT IS MADE IN FULL
AS THE BANK MAY SELECT AND NOTIFY TO THE SUPPLIER FROM TIME TO TIME ) AND
(II) [***]% PER ANNUM

 


7.3.2     SUCH INTEREST CALCULATED PURSUANT TO CLAUSE 7.3.1 SHALL BE PAYABLE BY
THE SUPPLIER AT THE END OF EACH CALCULATION PERIOD SELECTED AND NOTIFIED BY THE
BANK (AS REFERRED TO ABOVE) BY REFERENCE TO WHICH INTEREST IS CALCULATED AND
SHALL BE BILLED TO THE SUPPLIER AND PAID SEPARATELY FROM ANY OTHER AMOUNTS OWING
UNDER THIS AGREEMENT.

 


8                                        INDEMNITIES

 


8.1      THE SUPPLIER SHALL PAY TO THE BANK ON DEMAND ON A FULL INDEMNITY BASIS:

 

(A)                                 ALL REASONABLE COSTS, CHARGES AND EXPENSES
INCLUDING LEGAL COSTS, IN RELATION TO THE ENFORCEMENT OF THIS AGREEMENT AND ANY
PURCHASE PACK;

 

(B)                                ALL STAMP, DOCUMENTARY, REGISTRATION OR OTHER
LIKE DUTIES OR TAXES (OTHER THAN TAXES BASED ON BANK’S INCOME), INCLUDING
WITHHOLDING TAXES AND ANY PENALTIES, ADDITIONS, FINES, SURCHARGES OR INTEREST
RELATING THERETO, OR ANY NOTARIAL FEES WHICH ARE IMPOSED OR CHARGEABLE ON OR IN
CONNECTION WITH THIS AGREEMENT OR ANY PURCHASE PACK OR THE PURCHASE BY THE BANK
OF ANY ACCOUNT RECEIVABLE.

 


8.2      THE SUPPLIER AGREES TO INDEMNIFY THE BANK ON DEMAND AGAINST ANY LOSS OR
EXPENSE (INCLUDING, BUT NOT LIMITED TO, ANY LOSS OF THE MARGIN OR ANY OTHER LOSS
OR EXPENSE SUSTAINED OR INCURRED BY THE BANK IN LIQUIDATING OR EMPLOYING
DEPOSITS ACQUIRED OR CONTRACTED FOR TO EFFECT ITS ACQUISITION OF AN ACCOUNT
RECEIVABLE) WHICH THE BANK HAS SUSTAINED OR INCURRED AS A CONSEQUENCE OF A
PURCHASE OF AN ACCOUNT RECEIVABLE NOT BEING MADE FOLLOWING THE SERVICE OF A
PURCHASE PACK FOR ANY REASON WHATSOEVER.

 


9                                        TERMINATION EVENTS

 


9.1      EACH OF THESE EVENTS OR CIRCUMSTANCES IS A TERMINATION EVENT:

 

(A)                                 NON-PAYMENT – THE BUYER DOES NOT PAY ON THE
DUE DATE ANY AMOUNT PAYABLE PURSUANT TO THE COMMERCIAL CONTRACT AT THE PLACE AND
IN THE CURRENCY IN WHICH IT IS EXPRESSED TO BE PAYABLE UNLESS:

 

(I)            ITS FAILURE TO PAY IS CAUSED BY ADMINISTRATIVE OR TECHNICAL
ERROR; AND

 

(II)           PAYMENT IS MADE WITHIN TWENTY EIGHT DAYS OF ITS DUE DATE; OR

 

(III)          THE SUPPLIER REPURCHASES THE RELEVANT ACCOUNT RECEIVABLE,

 

(B)                                OTHER OBLIGATIONS – THE BUYER OR THE SUPPLIER
DOES NOT COMPLY WITH ANY MATERIAL PROVISION OF THE COMMERCIAL CONTRACT (OTHER
THAN THOSE REFERRED TO IN SUB CLAUSE (A) (NON-PAYMENT) AND SUCH FAILURE (IF
CAPABLE OF REMEDY) IS NOT REMEDIED WITHIN THIRTY DAYS.

 

(C)                                 MISREPRESENTATION – ANY REPRESENTATION OR
STATEMENT MADE OR DEEMED TO BE MADE BY THE SUPPLIER IN THIS AGREEMENT IS OR
PROVES TO HAVE BEEN INCORRECT OR MISLEADING IN A MATERIAL RESPECT IN THE CONTEXT
OF THIS AGREEMENT WHEN MADE OR DEEMED TO BE MADE.

 

(D)                                INSOLVENCY

 

(I)            THE SUPPLIER OR THE BUYER IS UNABLE OR ADMITS INABILITY TO PAY
ITS DEBTS AS THEY FALL DUE, SUSPENDS MAKING PAYMENT ON ANY OF ITS DEBTS OR, BY
REASON OF ACTUAL OR ANTICIPATED FINANCIAL DIFFICULTIES, COMMENCES NEGOTIATIONS
WITH ONE OR MORE OF ITS CREDITORS WITH A VIEW TO RESCHEDULING ANY OF ITS
INDEBTEDNESS.

 

(II)           A MORATORIUM IS DECLARED IN RESPECT OF ANY FINANCIAL INDEBTEDNESS
OF THE SUPPLIER OR THE BUYER.

 

8

--------------------------------------------------------------------------------


 

(E)                                 INSOLVENCY PROCEEDINGS – ANY CORPORATE
ACTION, LEGAL PROCEEDINGS OR OTHER PROCEDURE IS TAKEN IN RELATION TO:

 

(I)            THE SUSPENSION OF PAYMENTS, A MORATORIUM OF ANY INDEBTEDNESS,
WINDING-UP, DISSOLUTION, ADMINISTRATION, EXAMINERSHIP OR REORGANISATION (BY WAY
OF VOLUNTARY ARRANGEMENT, SCHEME OF ARRANGEMENT OR OTHERWISE) OF THE SUPPLIER OR
THE BUYER;

 

(II)           A COMPOSITION, ASSIGNMENT OR ARRANGEMENT WITH THE CREDITORS AS A
WHOLE OF EITHER THE SUPPLIER OR THE BUYER;

 

(III)          THE APPOINTMENT OF A LIQUIDATOR, RECEIVER, ADMINISTRATOR,
ADMINISTRATIVE RECEIVER, EXAMINER, COMPULSORY MANAGER OR OTHER SIMILAR OFFICER
IN RESPECT OF THE SUPPLIER OR THE BUYER OR ANY ITS ASSETS; OR

 

(IV)          ENFORCEMENT OF ANY ENCUMBRANCE OVER ANY OF THE SUPPLIER OR THE
BUYER ASSETS,

 

OR ANY ANALOGOUS PROCEDURE OR STEP IS TAKEN IN ANY JURISDICTION.

 

(F)                                   MATERIAL ADVERSE CHANGE – THE OCCURRENCE
OF A MATERIAL ADVERSE CHANGE.

 

9.2                                IF A TERMINATION EVENT OCCURS AND IS
CONTINUING UNREMEDIED OR UNWAIVED FOR 30 DAYS THE BANK MAY, BY NOTICE TO THE
SUPPLIER, TERMINATE THE OPERATION OF CLAUSE 2 (THE FACILITY) OR SUSPEND THE
OPERATION OF THAT CLAUSE FOR SUCH PERIOD AS THE BANK MAY SPECIFY; PROVIDED THAT
FOR THE AVOIDANCE OF DOUBT THE BANK SHALL BE OBLIGED TO ACQUIRE ALL ACCOUNT
RECEIVABLE WITH A PURCHASE DATE PRIOR TO THE RECEIPT OF SUCH NOTICE BY THE
SUPPLIER.

 


10                                 GENERAL

 


10.1     ANY AMOUNTS WHICH BUT FOR THIS CLAUSE 10.1 WOULD FALL DUE FOR PAYMENT
BY THE BANK OR THE SUPPLIER ON A DAY OTHER THAN A BUSINESS DAY SHALL BE PAYABLE
ON THE SUCCEEDING BUSINESS DAY AND THE PURCHASE PRICE (OR AS THE CASE MAY BE,
THE AMOUNT PAYABLE BY THE SUPPLIER) SHALL, WHERE NECESSARY, BE ADJUSTED
ACCORDINGLY.

 


10.2     THE SUPPLIER AGREES AND ACKNOWLEDGES THAT IT HAS TAKEN INDEPENDENT
LEGAL AND ACCOUNTING ADVICE IN RELATION TO THE ACCOUNTING TREATMENT TO BE
APPLIED TO THE TRANSACTIONS CONTEMPLATED HEREIN AND THE PURCHASE PACK.  IT IS
AGREED THAT THE SUPPLIER HAS NOT RELIED ON ANY REPRESENTATION OF THE BANK IN
THIS REGARD.

 


10.3     THE BANK SHALL BE ENTITLED TO RELY ON ANY COMMUNICATION SENT BY THE
SUPPLIER IRRESPECTIVE OF ANY ERROR OR FRAUD CONTAINED IN THE COMMUNICATION OR
THE IDENTITY OF THE INDIVIDUAL WHO SENT THE COMMUNICATION, AND SHALL NOT BE
LIABLE FOR ANY ACTION TAKEN OR OMITTED IN RELIANCE ON ANY NOTICE, DIRECTION,
CONSENT, CERTIFICATE, AFFIDAVIT, STATEMENT, DESIGNATION OR OTHER PAPER OR
DOCUMENT REASONABLY BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN DULY AND
PROPERLY SIGNED AND PRESENTED TO IT BY THE SUPPLIER.

 


10.4     IN NO EVENT SHALL THE BANK BE LIABLE FOR ANY LOSS OF PROFITS, BUSINESS,
DATA OR INFORMATION OR FOR ANY INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES WHETHER ARISING FROM NEGLIGENCE, BREACH OF CONTRACT OR OTHERWISE, EVEN
IF INFORMED OF THE POSSIBILITY OF THOSE LOSSES OR DAMAGES.  THE BANK SHALL NOT
BE LIABLE FOR ANY LOSSES ARISING OUT OF OR RELATING TO ANY OF ITS ACTIONS OR
OMISSIONS TO ACT HEREUNDER, EXCEPT TO THE EXTENT THAT ANY SUCH LOSSES ARE CAUSED
BY THE BANK’S WILFUL MISCONDUCT, FRAUD OR GROSS NEGLIGENCE.

 


10.5     THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS (INCLUDING
BY FACSIMILE TRANSMISSION) AND ALL OF SUCH COUNTERPARTS TAKEN TOGETHER SHALL BE
DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


10.6     THE SUPPLIER SHALL REMAIN LIABLE TO PERFORM ALL OBLIGATIONS ASSUMED BY
IT UNDER ANY COMMERCIAL CONTRACT AND THE BANK SHALL BE UNDER NO OBLIGATION OF
ANY KIND WHATSOEVER UNDER SUCH CONTRACT OR BE UNDER ANY LIABILITY WHATSOEVER IN
THE EVENT OF ANY FAILURE BY THE SUPPLIER TO PERFORM ITS OBLIGATIONS UNDER ANY
SUCH CONTRACT.

 

9

--------------------------------------------------------------------------------


 

10.7     If there is any conflict between the provisions of this Agreement and
the provisions of the Target Balancing Agreement entered into between, amongst
others, Citibank NA and Sanmina-SCI (UK) Limited and Sanmina-SCI Magyarorszag
Elektronikai Gyarto Kft dated on or around the date of this Agreement, the
provisions of this Agreement shall prevail.”

 


11                                 TERMINATION

 

11.1     On the Termination Date the Bank shall have no further obligation to
purchase Account Receivables from the Supplier,

 


12                                 COMMITMENT FEE

 


12.1     THE SUPPLIER SHALL PAY TO THE BANK A COMMITMENT FEE OF [***] BASIS
POINTS PER ANNUM ON THE UNUSED PURCHASING AMOUNT FOR THE PERIOD STARTING ON THE
DATE OF THIS AGREEMENT AND ENDING ON THE TERMINATION DATE.

 

12.2     The Supplier shall pay the accrued Commitment Fee by the third Business
Day of each calendar quarter after receipt of invoice from the Bank.

 


13                                 NOTICES

 


13.1     ALL NOTICES, REQUESTS AND DEMANDS GIVEN OR MADE UNDER THIS AGREEMENT
SHALL BE GIVEN OR MADE IN WRITING AND UNLESS OTHERWISE STATED SHALL BE MADE BY
TELEFAX OR LETTER USING THE ADDRESS AS SPECIFIED BELOW OR SUCH OTHER ADDRESS AS
THE PARTY MAY DESIGNATE TO THE OTHER PARTY:

 

13.1.1

To the Supplier:

 

 

 

 

Attention:

Treasury Manager

 

 

 

 

Address:

7 West Nile Street, Glasgow, G1 2PRFacsimile: 44 141 245 2882

 

 

 

 

with a copy to:-

 

Sanmina-SCI Corporation

 

 

 

 

 

Attention:

 

Corporate Treasurer

 

 

 

 

 

Address:

 

2700 North First Street, San Jose, CA 95134

 

 

 

 

 

Facsimile:

 

(408) 964 3644

 

 

 

 

13.1.2 To the Bank

 

 

 

 

Attention:

Trade Services

 

 

 

 

Address:

4th Floor. 68 Molesworth Street, Lewisham, London, SE13 7EU

 

 

 

 

Facsimile:

0207 500 8063

 

 

 

 

with a copy to:

 

 

 

 

 

Attention:

Trade Finance/Dror Polak

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

Address:

Citigroup Centre, Canada Square, Canary Wharf, London E14 5LB.

 

 

 

 

Facsimile:

44 207 500 2624


 


13.2                          ALL NOTICES OR OTHER COMMUNICATION SHALL BE DEEMED
TO HAVE BEEN RECEIVED:

 

(I)            IF SENT BY FAX WITH A CONFIRMED RECEIPT OF TRANSMISSION FROM THE
RECEIVING MACHINE, ON THE DAY ON WHICH TRANSMITTED;

 

(II)           IN THE CASE OF A NOTICE GIVEN BY HAND, ON THE DAY OF ACTUAL
DELIVERY;

 

(III)          IF SENT BY POST, 5 BUSINESS DAYS AFTER BEING DEPOSITED IN THE
POST WITH FIRST CLASS PREPAID POSTAGE,

 

PROVIDED THAT A NOTICE GIVEN IN ACCORDANCE WITH THE ABOVE BUT RECEIVED ON A DAY
WHICH IS NOT A BUSINESS DAY OR AFTER NORMAL BUSINESS HOURS IN THE PLACE OF
RECEIPT SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT BUSINESS DAY.

 


14                                 ASSIGNMENTS

 

The Bank may at any time assign, transfer or sub participate (including by way
of novation) any of its rights hereunder or under any Purchase Pack to another
bank or financial institution. The Supplier may not assign or otherwise transfer
its rights, benefits or obligations or any of them hereunder.

 


15                                 GOVERNING LAW

 


15.1     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
ENGLISH LAW.

 


15.2     THE SUPPLIER IRREVOCABLY AGREES FOR THE EXCLUSIVE BENEFIT OF THE BANK
THAT THE COURTS OF ENGLAND SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
SUIT, ACTION OR PROCEEDING AND TO SETTLE ANY DISPUTE WHICH MAY ARISE OUT OF OR
IN CONNECTION WITH THIS AGREEMENT AND FOR SUCH PURPOSES IRREVOCABLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS.  THE SUPPLIER IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY HAVE NOW OR IN THE FUTURE TO THE COURTS OF ENGLAND BEING NOMINATED
FOR THE PURPOSE OF THIS CLAUSE ON THE GROUND OF VENUE OR OTHERWISE AND AGREES
NOT TO CLAIM THAT ANY SUCH COURT IS NOT A CONVENIENT OR APPROPRIATE FORUM.

 

As witness the hands of the authorised signatories of the parties hereto the day
and year first above written.

 

The Supplier

 

 

 

Executed for and

)

on behalf of Sanmina-SCI UK Ltd

)

 

)

by /s/ STEVEN JACKMAN and /s/ SHELLY BYERS)

)

 

11

--------------------------------------------------------------------------------


 

The Bank

 

Executed for and on behalf of

)

Citibank International Plc

)

by /s/ DROR POLACK and

)

 

12

--------------------------------------------------------------------------------


 

Schedule 1 – Supplier Pricing Schedule

 

 

Supplier Name: Sanmina-SCI UK Ltd

 

Control

 

Number:

(to be completed by the Bank)

 

 

A.                                   Licensing Fees and Charges

 

Unused Purchasing Amount is [***]% per annum

 

B.                                   Fees and Charges in connection with
purchase of Receivables

 

Discount Charge for each Account Receivable means the Payment Amount of such
Account Receivable multiplied by the Discount Rate;

 

Discount Charge = Payment Amount  X  Discount Rate

 

Where:

 

Discount Rate means the rate per cent per annum calculated as the sum of LIBOR
for the Discount Period and the Spread, multiplied by the Discount Period and
divided by 360:

 

Discount Rate =(LIBOR + Spread)  X  (Discount Period / 360)

 

Each Discount Rate is identified on the Purchase Date for each respective
Purchase Pack and will apply to any Account Receivable from that respective
Purchase Pack for the period from the Purchase Date until paid by Buyer or
repurchased by Supplier.

 

Discount Period means the number of days in the period starting from (and
including) the Purchase Date for any Account Receivable to (but excluding) the
Maturity Date of such Account Receivable.

 

LIBOR means :

 

(a)                                   the applicable Screen Rate; or

 

(b)                                  (if no Screen Rate is available) the rate
at which the Bank was offering deposits for the relevant period in an amount
comparable to the Account Receivable in the relevant currency to leading banks
in the London interbank market.

 

Payment Amount in respect of any Account Receivable means the face amount of
such Account Receivable (including VAT) due from a Buyer on the Maturity Date of
such Account Receivable.

 

Purchase Price means, in respect of any Account Receivable, the Payment Amount
less the Discount Charge applicable to such Account Receivable.

 

Screen Rate means in relation to LIBOR the interest rate for Dollar deposits for
the relevant period which is displayed on the screen displays designated
“LIBOR01” and “ICAP01” of the Reuters service (or such other page which may
replace them for the purpose of displaying British Bankers’ Association Interest
Settlement Rates for Dollar deposits in the London interbank market) at or about
11.00am London time on the applicable day;and

 

Spread is equal to [***]% per annum.

 

Transaction Fee of $[***] will be charged for each purchase of Account
Receivables offered in a Purchase Package

 

13

--------------------------------------------------------------------------------


 

C.                                   Effective Date:

 

(1)                                 Effective Date is the date of the Agreement.

 

(2)           Subject to Clause 4.2, the above pricing is valid from the
Effective Date until (and including) the first anniversary of the Effective
Date.

 

14

--------------------------------------------------------------------------------


 

Schedule 2 – Purchase Pack

 

[Has to be adapted for local law and covered by local legal opinion]

 

 

To:                             Citibank International Plc

 

and

 

< > (“Buyer”)

 

Date:

 

Dear Sirs,

 

1.                                      [**                    ] (the Supplier)
as legal and beneficial owner, hereby assigns absolutely with full title
guarantee to Citibank International Plc (the Bank) with effect from
**                    (this date must fall at least [•] Business Days after the
date of the Purchase Pack) [the “Purchase Date”] all its right, title and
interest in and to the amounts payable to the Supplier by **                   
 (Buyer) in relation to and evidenced by the following Account Receivables:

 

Invoice
Number

 

Invoice Date

 

Amount of
Invoice

 

Maturity
Date

 

 

 

 

 

 

 

**

 

**

 

**

 

**

**

 

**

 

**

 

**

**

 

**

 

**

 

**

 

2.                                      Assignment

 

This Assignment shall have the effect of assigning to the Bank all of our right,
title, benefit and interest in and to all monies due to us from time to time in
relation to each Account Receivable referred to above including, in each case,
all rights to demand, receive or dispose of any such monies or claims, all
rights to sue for or in relation thereto and all rights of action against any
person in connection therewith or otherwise to enforce the same.

 

3.                                      Representations

 

3.1      The Supplier confirms that all representations and warranties set out
in the agreement between the Supplier and the Bank dated **                  as
amended from time to time (the Agreement) are correct as at the date hereof and
as of the Proposed Purchase Date in respect of each Account Receivable referred
to above and the circumstances existing on the date hereof now and as of the
Proposed Purchase Date.

 

3.2      The Supplier hereby represents and warrants that a copy of this
Purchase Pack has been delivered to the Buyer and (a) the Buyer has been
notified of the assignment by the Supplier to the Bank of the Account
Receivables referred to in this Purchase Pack and (b) the Buyer has been
instructed to pay all sums becoming due and payable under or by virtue of each
Account Receivable to the Collection Account held at the Bank.

 

4.                                      Notice

 

4.1      The Supplier hereby notifies the Buyer of the assignment set out
above.  As assignee of each Account Receivable referred to above, the Bank is
therefore entitled to collect or recover for its own account the sums due by the
Buyer in respect of such Account Receivable and each of the Supplier and the
Bank hereby irrevocably instruct the Buyer to pay all sums becoming due and
payable under or by virtue of the above Account Receivable to [Account Details]
(the “Collection Account”) held at the Citibank N.A.

 

15

--------------------------------------------------------------------------------


 

6                                         No Implied Duties

 

The Bank shall be obliged to perform such duties and only such duties as are
specifically set forth herein, and no implied duties or responsibilities shall
be read or implied into this agreement.  Notwithstanding any other provision
elsewhere contained, the Bank does not assume any obligation or relationship of
agency or trust hereunder for, or with, the Supplier, the Buyer, or any other
person.

 

7                                         Counterparts

 

This agreement may be executed in any number of counterparts (including by
facsimile transmission) and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.

 


8.                                      GOVERNING LAW AND JURISDICTION

 


9.1      THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH ENGLISH LAW.

 

8.2      The Supplier irrevocably agrees for the exclusive benefit of the Bank
that the courts of England shall have jurisdiction to hear and determine any
suit, action or proceeding and to settle any dispute which may arise out of or
in connection with this agreement and for such purposes irrevocably submits to
the jurisdiction of such courts.  The Supplier irrevocably waive any objection
which it may have now or in the future to the courts of England being nominated
for the purpose of this Clause on the ground of venue or otherwise and agrees
not to claim that any such court is not a convenient or appropriate forum.

 

Dated:

 

Signed for and on behalf of

 

Sanmina SCI-UK Ltd

 

[

 

 

16

--------------------------------------------------------------------------------


 

Schedule 3 – Condition Precedent Documents

 

(A)                             For the Supplier

 

(A)           A COPY OF ITS CONSTITUTIONAL DOCUMENTS

 

(B)           A CERTIFICATE OF AN AUTHORISED SIGNATORY CERTIFYING THAT EACH COPY
DOCUMENT RELATING TO IT SPECIFIED IN THIS SCHEDULE IS CORRECT, COMPLETE AND IN
FULL FORCE AND EFFECT AS AT A DATE NO EARLIER THAN THE DATE OF THIS AGREEMENT.

 

(C)           CERTIFIED COPIES OF RESOLUTIONS OF THE SUPPLIER’S BOARD OF
DIRECTORS AUTHORISING THE ACCEPTANCE AND EXECUTION OF THIS AGREEMENT AND EACH
PURCHASE PACK AND AUTHORISING A PERSON OR PERSONS TO SIGN THIS AGREEMENT AND
EACH PURCHASE PACK FROM TIME TO TIME.

 

(B)                               Other

 

(A)           AN ORIGINAL FIRST FIXED CHARGE OVER THE COLLECTION ACCOUNT GRANTED
BY THE SUPPLIER IN FAVOUR OF THE BANK.

 

(B)           AN ORIGINAL GUARANTY GRANTED BY SANMINA-SCI CORPORATION IN FAVOUR
OF THE BANK.

 

(C)           ACCOUNT OPENING MANDATE FOR THE COLLECTION ACCOUNT.

 

(D)           SUCH OTHER DOCUMENTS, OPINIONS, CONSENTS, LICENCES, ASSURANCE OR
EVIDENCE AS THE BANK CONSIDERS RELEVANT AND MAY REQUEST.

 

17

--------------------------------------------------------------------------------